As filed with the Securities and Exchange Commission onMarch 30, 2012 1933 Act Registration No. 333-141758 1940 Act Registration No. 811-08441 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO.15 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO. 182 /X/ Lincoln Life & Annuity Variable Annuity Account H (Exact Name of Registrant) American Legacy III C Share LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, New York 13202 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, New York 13202 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: /x/immediately upon filing pursuant to paragraph (b) of Rule 485 / / on pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® III Plus American Legacy® Design, American Legacy® Signature American Legacy® Shareholder’s Advantage LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® III Plus American Legacy® Design, American Legacy® Signature American Legacy® Shareholder’s Advantage Supplement dated March 30, 2012 This Supplement outlines additions to the investment options of your American Legacy® individual annuity contract.All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. Effective April 2, 2012, the following funds will be available as new investment options under your contract: · LVIP Protected American Balanced Allocation Fund (Service Class) · LVIP Protected American Growth Allocation Fund (Service Class) The following table shows the expenses charged by each fund (as a percentage of each fund’s average net assets): Management Fees (before any waivers/ reimburse-ments) 12b-1 Fees (before any waivers/ reimburse-ments)+ Other Expenses (before any waivers/ reimburse-ments)+ Acquired Fund Fees and Expenses + Total Expenses (before any waivers/ reimburse-ments) Total Contractual waivers/ reimburse-ments (if any) Total Expenses (after any waivers/ reimburse-ments) LVIP Protected American Balanced Allocation Fund1 0.25% 0.35% 0.05% 0.41% 1.06% LVIP Protected American Growth Allocation Fund1 0.25% 0.35% 0.05% 0.44% 1.09% 1Other Expenses and AFFE are based on estimated amounts for the current fiscal year. Investments of the Variable Account – Description of the Funds.Following are brief summaries of the fund descriptions. More detailed information may be obtained from the current prospectus for each fund. You should read each fund prospectus carefully before investing. Please be advised that there is no assurance that any of the funds will achieve their stated objectives. LVIP Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation · LVIP Protected American Balanced Allocation Fund: current income and growth of capital; a fund of funds. · LVIP Protected American Growth Allocation Fund: current income and growth of capital; a fund of funds. For additional information about these funds, please refer to the funds’ prospectuses. The Contracts – Investment Requirements. These two new funds will be added to the Investment Requirements Options as set forth below. All other provisions of Investment Requirements remain unchanged. For contracts issued by The Lincoln National Life Insurance Company, the LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Fund will be considered Non-Limited Subaccounts under Option 1, and will be added to Group 2 under Option 2 (75%) and Option 3 (70%) of Investment Requirements.For American Legacy® Signature, these funds will be added to Group 2 (70%). In addition, the following disclosure applies to both Option 2 and Option 3: As an alternative, to satisfy these Investment Requirements, you may allocate 100% of your contract value among the funds listed below. If you allocate less than 100% of contract value or i4LIFE® Advantage Account Value among these funds, then the funds listed below that are also listed in Group 1 will be subject to the Group 1 restrictions.*Any remaining funds listed below that are not listed in Group 1 will fall into Group 2 and be subject to Group 2 restrictions. The fixed account is only available for dollar cost averaging. Asset Allocation Fund Bond Fund* Global Balanced Fund Global Bond Fund* Mortgage Fund* U.S. Government/AAA-Rated Securities Fund* LVIP American Balanced Allocation Fund LVIP American Growth Allocation Fund LVIP American Income Allocation Fund LVIP Protected American Balanced Allocation Fund LVIP Protected American Growth Allocation Fund For contracts issued by Lincoln Life & Annuity Company of New York, the LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Fund will be added to Group 2 of Investment Requirements for all contracts purchased on or after January 20, 2009.In addition, the following disclosure applies: As an alternative, to satisfy these Investment Requirements, you may allocate 100% of your contract value among the funds listed below. If you allocate less than 100% of contract value or i4LIFE® Advantage Account Value among these funds, then the funds listed below that are also listed in Group 1 will be subject to the Group 1 restrictions.*Any remaining funds listed below that are not listed in Group 1 will fall into Group 2 and be subject to Group 2 restrictions. The fixed account is only available for dollar cost averaging Asset Allocation Fund Bond Fund* Global Balanced Fund Global Bond Fund* Mortgage Fund* U.S. Government/AAA-Rated Securities Fund* LVIP American Balanced Allocation Fund LVIP American Growth Allocation Fund LVIP American Income Allocation Fund LVIP Protected American Balanced Allocation Fund LVIP Protected American Growth Allocation Fund Please retain this Supplement for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature, American Legacy® Shareholder’s Advantage LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature, American Legacy® Shareholder’s Advantage Supplement dated March 30, 2012 This supplement to the prospectus for your individual variable annuity contract introduces Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, available beginning April 2, 2012. This supplement is for informational purposes and requires no action on your part unless you wish to elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. OVERVIEW Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature available under Lincoln Lifetime IncomeSM Advantage 2.0 and is available to contractowners who invest their contract value in specific subaccounts.This feature provides a higher Guaranteed Annual Income percentage than you would receive under Lincoln Lifetime IncomeSMAdvantage 2.0. There is no additional charge for Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds.In order to elect Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds, you must allocate 100% of your contract value among one or more of the following subaccounts only, each a fund of the Lincoln Variable Insurance Products Trust (LVIP): LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Allocation Fund. All other terms of Lincoln Lifetime IncomeSM Advantage 2.0 remain unchanged. DESCRIPTION OF CHANGES The following discussion describes changes that are incorporated into the specified sections of your prospectus. Special Terms - The following sentences are added to the definition of Lincoln Lifetime IncomeSMAdvantage 2.0 definition in the Special Terms section of the prospectus: Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature under Lincoln Lifetime Income Advantage 2.0 that provides a higher Guaranteed Annual Income amount percentage if you adhere to certain Investment Requirements. All of the other terms and conditions of Lincoln Lifetime IncomeSMAdvantage 2.0 continue to apply to Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. Expense Tables -The following sentence will be added to the Expense Tables section of the prospectus heading “Optional Living Benefit Rider Charges – Other Than i4LIFE Advantage” and in the row titled “Lincoln Lifetime IncomeSMAdvantage 2.0”. There is no Additional Charge for Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds over and above the charge for Lincoln Lifetime IncomeSMAdvantage 2.0. Summary Of Common Questions - The following paragraph is inserted in the “Summary of Common Questions” section of the prospectus, immediately following the paragraph titled “What is Lincoln Lifetime IncomeSM Advantage 2.0?” What is Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds?Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature under Lincoln Lifetime IncomeSM Advantage 2.0 that provides a higher Guaranteed Annual Income amount percentage if you adhere to certain Investment Requirements. See The Contracts - Investment Requirements. All of the other terms and conditions of Lincoln Lifetime IncomeSMAdvantage 2.0 continue to apply to Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. Charges and Other Deductions – Rider Charges - The following sentence is added to the Charges and Deductions section of the prospectus, under “Rider Charges”, at the end of the first paragraph under the title “Lincoln Lifetime IncomeSM Advantage 2.0”. There is no additional charge for Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds over and above the charge for Lincoln Lifetime IncomeSM Advantage 2.0. The Contracts - Investment Requirements - The following paragraph is added to “The Contracts” section of the prospectus, at the end of the “Investment Requirements” section: If you elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, you must allocate 100% of your contract value among one or more of the following subaccounts only: LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Allocation Fund. You must comply with the Investment Requirements during the period of time you own Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds (the minimum time period for ownership is specified under the Termination section of this rider). If you do not wish to adhere to the Investment Requirements after the minimum time period of ownership has expired, you must terminate Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds. See Lincoln Lifetime IncomeSMAdvantage 2.0 – Termination for more information. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0- The following section is added to “The Contracts” section of the prospects, under “Living Benefits”, and under the heading “Lincoln Lifetime IncomeSM Advantage 2.0”, inserted immediately following the section titled “Guaranteed Annual Income Percentages by Ages”. Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds- Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature under Lincoln Lifetime IncomeSM Advantage 2.0 that provides a higher Guaranteed Annual Income percentage than you would receive under Lincoln Lifetime IncomeSMAdvantage 2.0, if you adhere to certain Investment Requirements. All of the other terms and conditions of Lincoln Lifetime IncomeSMAdvantage 2.0 continue to apply to Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. The age bands and percentages are listed in the table below. Guaranteed Annual Income Percentages under Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds Age (Single Life Option) Guaranteed Annual Income Percentage (Single Life Option) Age (Joint Life Option – younger of you and your spouse’s age)) Guaranteed Annual Income Percentage (Joint Life Option) 55-59.5 4% 55-64 4% 59.5+ 5% 65+ 5% For example, if you elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds at age 57 (single life option), your Guaranteed Annual Income amount percentage would be 4%. If you wait until you reach age 60 (single life option) to make your first withdrawal, your Guaranteed Annual Income amount percentage would be 5%. Availability - Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds will be available for purchase beginning on April 2, 2012.You cannot elect Lincoln Lifetime IncomeSMAdvantage 2.0 or Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds together with any other Living Benefits rider offered under your contract. If you are an existing contractowner and you have previously purchased Lincoln Lifetime IncomeSMAdvantage 2.0, you are not eligible to purchase Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds as there would be no additional benefit to you. If you are an existing contractowner and have elected a Living Benefit rider (other than Lincoln Lifetime IncomeSMAdvantage 2.0) and wish to elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, you will have a transition period of 30 days prior to or after your first Benefit Year Anniversary after Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds becomes available to terminate your current Living Benefit Rider and elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. Outside of the transition period, you must first terminate your existing Living Benefit rider, subject to the termination rules, before you will be able to elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. For further information on termination rules, see the “Termination” section associated with your Living Benefit rider in your prospectus. In all cases, by terminating your existing Living Benefit rider, you will no longer be entitled to any of the benefits that have accrued under that rider. The Contracts – Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage - Contractowners with an activeLincoln Lifetime IncomeSM Advantage 2.0 Protected Funds may decide to drop Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds and purchase i4LIFE® Advantage with Guaranteed Income Benefit (version 4). If you elected Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, you will receive a higher percentage for calculating the initial Guaranteed Income Benefit than you would have received under Lincoln Lifetime IncomeSMAdvantage 2.0. If you decide to drop Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds and purchase i4LIFE® Advantage with Guaranteed Income Benefit (version 4), you must continue to adhere to the Investment Requirements applicable to Lifetime IncomeSMAdvantage 2.0 Protected Funds. If you do not wish to adhere to the Investment Requirements after the minimum time of ownership has expired, you must terminate your rider. See i4LIFE® Advantage with Guaranteed Income Benefit -Termination for more information. The following disclosure describes how the amount of the Guaranteed Income Benefit percentage is calculated under the Guaranteed Income Benefit with i4LIFE® Advantage (version 4) for contractowners who elected the Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds option. The following chart and disclosure is added to “The Contracts” section of your prospectus, under “Living Benefit”, in the section title “Guaranteed Income Benefit with i4LIFE® Advantage”, under the heading “Guaranteed Income Benefit (version 4)”, immediately following the footnote under the chart titled “Age-Banded Percentages for Calculating Initial Guaranteed Income Benefit”. Age-Banded Percentages for Calculating Initial Guaranteed Income Benefit for purchasers of Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds If you elected Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, the initial Guaranteed Income Benefit will be an amount equal to a specified percentage of your Account Value, based on your age (or the age of the youngest life under a joint life option) at the time Guaranteed Income Benefit is elected. The specified percentages of the Account Value and the corresponding age-bands for calculating the initial Guaranteed Income Benefit are outlined in the table below. Age (Single and Joint Life Options) Percentage of Account Value or Income Base* Under 40 2.5% 40-54 3.0% 55-under 59.5 3.5% 59.5-64 4.0% 65-69 4.5% 70-79 5.0% 80 and above 5.5% *Purchasers of Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds may use any remaining Income Base reduced by all Guaranteed Annual Income payments since the last Automatic Annual Step-up, if any, or the effective date of Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds (if there has not been any Automatic Annual Step-up) if greater than the contract value to establish the initial Guaranteed Income Benefit. *** Please keep this Supplement with your prospectus for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® Design, American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II, ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design, ChoicePlusSM Rollover, ChoicePlusSM Signature LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature, American Legacy® Shareholder’s Advantage Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II, ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design, ChoicePlusSM Signature Supplement dated March 30, 2012 This supplement describes changes to the prospectus for your variable annuity contract. It is for informational purposes and requires no action on your part. The following change will be effective for elections of the Lincoln Lifetime IncomeSM Advantage 2.0 rider on or after April 2, 2012: · age bands and Guaranteed Annual Income percentages under Lincoln Lifetime IncomeSM Advantage 2.0. The following change will be effective for elections of the i4LIFE® Advantage Guaranteed Income Benefit rider on or after May 21, 2012: · age bands and percentages for calculating the initial Guaranteed Income Benefitunder i4LIFE® Advantage Guaranteed Income Benefit (version 4). These changes result in the following revisions to your prospectus as supplemented. All other provisions of your prospectus remain unchanged. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0. The following chart in the Withdrawal Amount paragraph of this section outlines age bands and percentages that will apply to Lincoln Lifetime IncomeSM Advantage 2.0 elections on or afterApril 2, 2012: Guaranteed Annual Income Percentages by Ages: Age (single life option) Guaranteed Annual Income amount percentage (single life option) Age (joint life option – younger of you and your spouse’s age) Guaranteed Annual Income amount percentage (joint life option) 55-59.5 3.50% 55-64 3.50% 59.5-64 4.00% 65-69 4.50% 65-69 4.50% 70+ 5.00% 70+ 5.00% The Contracts – Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage.The following chart in the Guaranteed Income Benefit (version 4) paragraph of this section outlines age bands and percentages that will apply to purchasers of Lincoln Lifetime IncomeSM Advantage 2.0 on or after April 2, 2012, and for all other elections of Guaranteed Income Benefit on or after May 21, 2012: Age-Banded Percentages for Calculating Initial Guaranteed Income Benefit Age Percentage of Account Value, Income Base or Guaranteed Amount Under age 40 2.0% 40-54 2.5% 55-59.5 3.0% 59.5-64 3.5% 65-69 4.0% 70-74 4.5% 75+ 5.0% Contractowners who elected Lincoln Lifetime IncomeSM Advantage 2.0 prior to April 2, 2012, but elected i4LIFE® Advantage and Guaranteed Income Benefit (version 4) on or after April 2, 2012, will receive the age band and Guaranteed Income Benefit percentage effective as of the date they elected Lincoln Lifetime IncomeSM Advantage 2.0. *** Please keep this supplement for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design ChoicePlusSM Rollover, ChoicePlusSM Signature LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® Design American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design, ChoicePlusSM Signature Supplement dated March 30, 2012 to the 2011 Prospectus This supplement outlines changes to your individual variable annuity prospectus that will apply to riders elected on or after April 2, 2012. It is for informational purposes only and requires no action on your part. Lincoln Lifetime IncomeSMAdvantage 2.0 – i4LIFE® Advantage Option: Contractowners who purchase Lincoln Lifetime IncomeSM Advantage 2.0 on or after April 2, 2012 and decide to drop Lincoln Lifetime IncomeSMAdvantage2.0 and purchase i4LIFE® Advantage with Guaranteed Income Benefit (version 4)prior to the 5th Benefit Year anniversary will havea minimum Access Period of the longer of 20 years or the difference between your age and age 100, for both qualified and non-qualified contracts.Elections made after the 5th Benefit Year anniversary will have a minimum Access Period of the greater of20 years or the difference between your age and age95 for both qualified and non-qualified contracts. Please retain this supplement for future reference. PART A The prospectus for the American Legacy III C Share variable annuity contracts is incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-141758) filed on April 6, 2011, and to the definitive 497 filing filed on May 4, 2011. Supplement to the prospectus for the American Legacy III C Share variable annuity contracts is incorporated herein by reference to Post-Effective Amendment No.13 (File No. 333-141758) filed on June 21, 2011. Supplement to the prospectus for the American Legacy III C Share variable annuity contracts is incorporated herein by reference to Post-Effective Amendment No.14 (File No. 333-141758) filed on November 10, 2011. Supplement to the prospectus for the American Legacy III C Share variable annuity contracts is incorporated herein by reference to 497 Filing (File No. 333-141758) filed on January 17, 2012. PART B The Statement of Additional Information for the American Legacy III C Share variable annuity contracts is incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-141758) filed on April 6, 2011, and to the definitive 497 filing filed on May 4, 2011. Financial Statements The December 31, 2011 financial statements of the VAA and the December 31, 2011 financial statements of Lincoln New York appear on the following pages. LNY-GAAP2011 0001021153 hq8kg@vj LNYACCTH_2011 0001045008 w@vsss3m Lincoln Life & Annuity Variable Annuity Account H PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) List of Financial Statements 1. Part A The Table of Condensed Financial Information is included in PartA of this Registration Statement. (To Be Filed by Amendment) 2. Part B The following financial statements for the Variable Account are included in Part B of this Registration Statement. Statement of Assets and Liabilities - December 31, 2011 Statement of Operations - Year ended December 31, 2011 Statements of Changes in Net Assets - Years ended December 31, 2011 and2010 Notes to Financial Statements - December 31, 2011 Report of Independent Registered Public Accounting Firm 3. Part B The following financial statements for Lincoln Life & Annuity Company of New York are included in Part B of this Registration Statement. Balance Sheets - Years ended December 31, 2011 and 2010 Statements of Income - Years ended December 31, 2011, 2010 and 2009 Statements of Shareholder's Equity - Years ended December 31, 2011, 2010 and 2009 Statements of Cash Flows - Years ended December 31, 2011, 2010 and2009 Notes to Financial Statements - December 31, 2011 Report of Independent Registered Public Accounting Firm (b) List of Exhibits (1) Resolution of Board of Directors and Memorandum authorizing establishment of the Variable Account are incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-38007) filed on October 16, 1997. Not Applicable. (a) Selling Group Agreement - American Legacy Suite of Products incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-38270) filed on April 16, 2004. (b) Principal Underwriting Agreement dated May 1, 2007 between Lincoln Life & Annuity Company of New York and Lincoln Financial Distributors, Inc. incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (a) Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 1 (File No. 333-38270) filed on April 19, 2001. (b) IRA Contract Amendment (28877-E) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 38270) filed on April 15, 2003. (c) IRA Contract Amendment (28877) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 38270) filed on April 15, 2003. (d) Roth IRA Endorsement (5305-RB) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 38270) filed on April 15, 2003. (e) Variable Annuity Income Rider (I4LA-Q) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-38270) filed on April 15, 2003. B-1 (f) Variable Annuity Income Rider (I4LA-NQ) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-38270) filed on April 15, 2003. (g) Section 403(b) Annuity Endorsement incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333- 38270) filed on April 15, 2003. (h) Variable Annuity Rider (32793B-NY) incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333- 38270) filed on September 22, 2003. (i) Variable Annuity Contract (30070B NYC 5/03) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-38270) filed on April 16, 2004. (j) Contract Specifications (CD NYAL3C 5/03) incorporated herein by reference to Post-Effective Amendment No. 8 (File No. 333-38270) filed on April 16, 2004. (k) Form of Variable Annuity Rider (32793HWM-B-NB-NY 4/04) incorporated herein by reference to Post-Effective Amend- ment No. 10 (File No. 333-93875) filed on December 10, 2004. (l) Form of Contract Specifications Page for Account Value Death Benefit (CDNYAL3C 6/05) incorporated herein by reference to Post-Effective Amendment No. 10 (File No. 333-38270) filed on April 22, 2005. (m) Form of Variable Annuity Income Rider (I4LA-NQ-PR-NY 6/04) incorporated herein by reference to Post-Effective Amendment No. 10 (File No. 333-38270) filed on April 22, 2005. (n) Form of Variable Annuity Income Rider (I4LA-Q-PR-NY 6/04) incorporated herein by reference to Post-Effective Amend- ment No. 10 (File No. 333-38270) filed on April 22, 2005. (o) Form of Contract Benefit Data Page for GIB (CBNY-AL3C-NQ-PR 6/04) incorporated herein by reference to Post-Effective Amendment No. 10 (File No. 333-38270) filed on April 22, 2005. (p) Form of Contract Benefit Data Page for GIB (CBNY-AL3C-Q-PR 6/04) incorporated herein by reference to Post-Effective Amendment No. 10 (File No. 333-38270) filed on April 22, 2005. (q) Persistency Credit Rider incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (r) Form of Variable Annuity Income Rider (i4LA-NQ 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (s) Form of Variable Annuity Income Rider (i4LA-Q 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (t) Form of Variable Annuity Income Rider (i4LA-NQ-PR 9/05) incorporated herein by reference to Post-Effective Amend- ment No. 12 (File No. 333-35784) filed on June 20, 2005. (u) Form of Variable Annuity Income Rider (i4LA-Q-PR 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (v) Guaranteed Income Later Rider (4LATER 2/06) incorporated herein by reference to Post-Effective Amendment No. 23 (File No. 333-36316) filed on April 4, 2006. (w) Guaranteed Income Benefit Rider (GIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (x) Guaranteed Income Benefit Rider (IGIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (y) Contract Benefit Data (CBD 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333- 40937) filed on April 18, 2006. (z) Allocation Amendment (AR503 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. B-2 (aa) Variable Annuity Payment Option Rider (1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (bb) Variable Annuity Payment Option Rider (1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (cc) Variable Annuity Rider (32793 7/06 NY) incorporated herein by reference to Post-Effective Amendment No. 13 (File No. 333-38270) filed on November 7, 2006. (dd) Variable Annuity Death Benefit Rider (DB-1 1/06) incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (ee) Variable Annuity Death Benefit Rider (DB-2 1/06) incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (ff) Variable Annuity Death Benefit Rider (DB-3 1/06) incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (gg) Variable Annuity Death Benefit Rider (DB-6 1/06) incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (hh) Variable Annuity Death Benefit Rider (DB-9 1/06) incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-145531) filed on November 16, 2007. (ii) Variable Annuity Living Benefits Rider (AR-512 2/08) incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (jj) Guaranteed Income Benefit Rider (AGIB NY 10/08) incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333-141763) filed on April 7, 2009. (kk) Section 403(b) Annuity Endorsement (32481NY-I-12/08) incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333-141763) filed on April 7, 2009. (ll) Variable Annuity Guaranteed Income Benefit Rider (LINC 2.0) (AR-529 8/10 NY) incorporated herein by reference to Post- Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (mm) Guaranteed Income Benefit Rider (GIB v4) (AR-528 8/10 NY) incorporated herein by reference to Post-Effective Amend- ment No. 12 (File No. 333-1455317) filed on October 28, 2010. (nn) Contract Benefit Data (CBD 8/10 NY) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333- 145531) filed on October 28, 2010. (oo) Variable Annuity Payment Option Rider (I4LA-NQ 8/10 NY Rev 09/02) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (pp) Variable Annuity Payment Option Rider (I4LA-Q 8/10 NY Rev 09/02) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-145531) filed on October 28, 2010. (qq) Variable Annuity Living Benefit Rider (LINC 2.0 + Protected Funds) (AR-529 8/10) incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-170695) filed on January 30, 2012. (5) Application (ANF06747NY1 2/10) incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333- 141758) filed on April 7, 2010. (6) Amended and Restated Bylaws of Lincoln Life & Annuity Company of New York incorporated herein by reference toRegistration Statement on FormN-4 (File No. 333-175691) filed on July 21, 2011. (7) (a) Automatic Indemnity Reinsurance Agreement dated December 31, 2007, Amended and Restated as of January 1, 2010 between Lincoln Life & Annuity Company of New York and Lincoln National Reinsurance Company (Barbados) Limited incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-141758) filed on April 7, 2010. (b) Novation Agreement effective as of January 1, 2010 by and among Lincoln National Reinsurance Company (Barbados), Lincoln Life & Annuity Company of New York and The Lincoln National Life Insurance Company incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-141758) filed on April 7, 2010. (8) (a) Accounting and Financial Administration Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lin- coln National Life Insurance Company and Lincoln Life & Annuity Company of New York incorporated herein by refer- ence to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (b) Fund Participation Agreements among Lincoln Life & Annuity Company of New York and: (i) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011. (ii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-155333) filed on April 1, 2011. (c) Rule 22c-2 Agreement between Lincoln Life & Annuity Company of New York and: (i) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333- 36304) filed on May 29, 2008. (ii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-149449) filed on November 26, 2008. B-3 (9) Opinion and Consent of Mary Jo Ardington, Senior Counsel of Lincoln Life & Annuity Company of New York as to the legality of securities being issued incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-141758) filed on April 2, 2007. (a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (b) Power of Attorney - Principal Officers and Directors of Lincoln Life & Annuity Company of New York Not Applicable Not Applicable (13) Organizational Chart of The Lincoln National Insurance Holding Company System incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-170695) filed on DeMarch 30, 2012. Item 25. Directors and Officers of the Depositor The following list contains the officers and directors of Lincoln Life & Annuity Company of New York who are engaged directly or indirectly in activities relating to Lincoln Life & Annuity Variable Annuity Account H as well as the contracts. The list also shows Lincoln Life & Annuity Company of New York's executive officers. Name Positions and Offices with Depositor Charles C. Cornelio*** Executive Vice President, Chief Administrative Officer and Director Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director C. Phillip Elam, II*** Senior Vice President and Chief Investment Officer Dennis R. Glass** President and Director George W. Henderson, III Director Granville Capital 300 N. Greene Street Greensboro, NC 27401 Mark E. Konen*** Senior Vice President and Director M. Leanne Lachman Director 870 United Nations, Plaza, #19-E New York, NY 10017 Louis G. Marcoccia Director Senior Vice President Syracuse University Crouse-Hinds Hall, Suite 620 900 S. Crouse Ave. Syracuse, NY 13244 Patrick S. Pittard Director 20 Cates Ridge Atlanta, GA 30327 Robert O. Sheppard* Second Vice President, General Counsel and Secretary Jeffrey D. Coutts*** Senior Vice President and Treasurer *Principal business address is 100 Madison Street, Suite 1860, Syracuse, NY 13202 **Principal business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 ***Principal business address is 100 N. Greene Street, Greensboro, NC 27401 B-4 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant See Exhibit 13: Organizational Chart of the Lincoln National Insurance Holding Company System. Item 27. Number of Contractowners As of January 31, 2012 there were 8,265 contract owners under Account H. Item 28. Indemnification (a) Brief description of indemnification provisions. In general, Article VII of the By-Laws of Lincoln Life & Annuity Company of New York provides that Lincoln New York will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln New York, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln New York. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln New York in connection with suits by, or in the right of, Lincoln New York. Please refer to Article VII of the By-Laws of Lincoln New York (Exhibit no. 6 hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, New York law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a) Lincoln Financial Distributors, Inc. ("LFD") currently serves as Principal Underwriter for: Lincoln National Variable Annuity Fund A (Group & Individual); Lincoln National Variable Annuity Account C; Lincoln National Flexible Premium Variable Life Account D; Lincoln National Variable Annuity Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln National Variable Annuity Account H; Lincoln Life & Annuity Vari able Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln New York Account N for Variable Annuities; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; LLANY Separate Account R for Flexible Premium Variable Life Insurance; Lincoln Life Flexible Premium Variable Life Account S; LLANY Separate Account S for Flexible Premium Variable Life Insurance; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; and Lincoln Life Flexible Premium Variable Life Account Y and Lincoln Life & Annuity Flexible Premium Variable Life Account Y. B-5 (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director David M. Kittredge* Senior Vice President Jeffrey D. Coutts**** Senior Vice President and Treasurer Patrick J. Caulfield** Vice President and Chief Compliance Officer Joel Schwartz* Senior Vice President and Director Keith J. Ryan*** Vice President and Chief Financial Officer Patricia A. Insley* Senior Vice President and Director Thomas P. O'Neill* Senior Vice President and Director Linda E. Woodward*** Secretary *Principal Business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor PA 19087 **Principal Business address is 350 Church Street, Hartford, CT 06103 ***Principal Business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 ****Principal Business address is 100 N. Greene Street, Greensboro, NC 27401 (c) N/A Item 30. Location of Accounts and Records All accounts, books, and other documents, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company ("Lincoln Life"), 1300 South Clinton Street, Fort Wayne, Indiana 46802 pursuant to an administrative services agreement with Lincoln Life & Annuity Company of New York. Lincoln Life has entered into an agreement with Bank of New York Mellon, One Mellon Bank Center, 500 Grant Street, Pittsburgh, PA 15258, to provide accounting services for the VAA. Item 31. Management Services Not Applicable. Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include either (1) as part of any application to purchase a Certificate or an Individual Con- tract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or a similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to Lincoln New York at the address or phone number listed in the Prospectus. (d) Lincoln Life & Annuity Company of New York hereby represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life & Annuity Company ofNew York. (e) Registrant hereby represents that it is relying on the American Council of Life Insurance (avail. Nov. 28, 1988) no-action let- ter with respect to Contracts used in connection with retirement plans meeting the requirements of Section 403(b) of the Internal Revenue Code, and represents further that it will comply with the provisions of paragraphs (1) through (4) set forth in that no-action letter. B-6 SIGNATURES (a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No.15 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this30th day of March, 2012. Lincoln Life & Annuity Variable Annuity Account H (Registrant) American Legacy III C Share By: /s/Delson R. Campbell Delson R. Campbell Vice President, Lincoln Life & Annuity Company of New York (Title) LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Depositor) By: /s/Brian A. Kroll Brian A. Kroll Senior Vice President, Lincoln Life & Annuity Company of New York (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on March, 30, 2012. Signature Title * President Dennis R. Glass (Principal Executive Officer) * Executive Vice President, Chief Administrative Officer and Director Charles C. Cornelio * Senior Vice President and Chief Investment Officer C. Phillip Elam II * Executive Vice President, Chief Financial Officer and Director Randal J. Freitag (Principal Financial Officer) * Director George W. Henderson, III * Director Mark E. Konen * Director M. Leanne Lachman * Director Louis G. Marcoccia * Director Patrick S. Pittard *By:/s/Delson R. Campbell Pursuant to a Power of Attorney Delson R. Campbell B-7
